El Jusz Asociado Se. Wole
emitió la opinión del tribunal.
Establecida apelación ante la Corte de Distrito de Arecibo por Manuel Vilches, contra la sentencia dictada por el tribunal municipal, dicha corte de distrito le condenó á seis meses de cárcel, á pagar una multa de $200, y al pago de una tercera parte de costas. Cada uno de los otros acusados fueron con-denados á pagar una multa de cincuenta dollars y á nna ter-cera parte de costas.
Contra la anterior sentencia se estableció recurso de ape-lación para ante la Corte Suprema, sugiriéndose que la sen-tencia apelada es excesiva, y debe revocarse ó modificarse con respecto á Yilohes, porque el delito por el cual fué declarado culpable, era el de acometimiento y agresión, y el castigo para ese delito está prescrito en el artículo 5 de la Ley de marzo 10, 1904, titulada “Una Ley para determinar y castigar acome-timiento, acometimiento y agresión, acometimiento con cir-cunstancias agravantes, y acometimiento y agresión con cir-cunstancias agravantes, y para derogar la sección 237 del Código Penal.”
*196La acusación en el presente caso demuestra que Vilches y otros se abalanzaron sobre José Estrada con instrumentos cortantes y contundentes, cansándole golpes y heridas que han sido reconocidas por el médico.
En el juicio hubo prueba tendente á mostrar que en un velorio Vilches pegó á Estrada con un foete, empleando tam-bién contra él un cortaplumas ó puñal, resultando herido Estrada en diferentes sitios; siendo una ó más de dichas heridas producidas con instrumento cortante, debido á lo cual estuvo enfermo tres semanas. La acusación imputa un delito que podría considerarse como un caso de acometimiento y agre-sión con circunstancias agravantes, existiendo prueba al objeto de mostrar que dicho acometimiento y agresión fue cometido, bajo las circunstancias prevenidas por las subdi-visiones 7, 8 y 9 de la sección 6 de dicha ley, que determinan el acometimiento y agresión con circunstancias agravantes en la forma siguiente:
“7. Cuando se infiere una herida grave á la persona agredida.
“8. Cuando se cometiere con armas mortíferas en circunstancias que no revistiesen la intención de matar ó mutilar.
“9. Cuando se cometiere con intención premeditada para el fin calculado de inferir graves heridas corporales.”
La sentencia se limita simplemente á declarar culpables á los acusados por un delito menos grave (misdemeanor) ó por el delito de acometimiento y agresión, sentenciando á Vilches con arreglo á la sección 8 de la ley que determina el castigo para el caso de acometimiento y agresión, con circunstancias agravantes, ó sea multa que no bajará de cincuenta dollars ni excederá de mil, ó cárcel por un período no menor de dos años, ó con ambas penas, multa y cárcel. Puesto que la acusación y la prueba demuestran que éste es un caso de acometimiento y agresión, con circunstancias agravantes, no era necesario que la sentencia expresara el hecho de que el acometimiento y agresión fué con circunstancias agravantes, debiendo con-siderarse la senténcia ajustada á la acusación original y á la *197prueba aducida. Hemos examinado los autos en todos los demás particulares y no encontramos error fundamental alguno, por lo que entendemos que debe confirmarse la sen-tencia apelada con las costas.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados, Plernández, Figueras y MacLeary.